Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are distinguishable over the prior art.  As per claims 1, 8 and 15, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, at least determining, by a localization device, a plurality of ground-touching corner edges based on a plurality of horizontal edges and a plurality of vertical edges in a line drawing; determining, by the localization device, a plurality of 3D points corresponding to a plurality of 2D points in each of the plurality of ground-touching corner edges based on a mapping relationship and a set of intrinsic parameters of a camera, wherein the mapping relationship is derived by calibrating 2D camera scenes corresponding to different placements of a calibration board in a real-world, and wherein the mapping relationship provides a relationship between an angular orientation of a ground touching edge of an object in real-world and an angular orientation of a corresponding ground touching edge in camera scene, at any given distance; generating 2D occupancy data by plotting the plurality of 3D points in a 2D plane; and determining a location of an AGV based on the 2D occupancy data and the mapping relationship.  Dependent claims 2-7, 9-14 and 16-20 are distinguishable for at least the same reasons. 
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
● Im et al. (Vertical Corner Feature Based Precise Vehicle Localization Using 3D LIDAR in Urban Area)- discusses vertical corner feature based precise vehicle localization method using 3D LIDAR in an urban area which includes defining a corner map which is generated using a corner extraction method (Fig. 13) and estimating a vehicle position using corner map matching (Section 4).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661